Citation Nr: 0729759	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-43 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disorder.

2.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to a service-connected 
disorder.

3.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Des Moines, Iowa (RO).

During his June 2007 hearing before the Board, the veteran 
raised the issues of entitlement to an increased evaluation 
for his service-connected peripheral neuropathy of the right 
lower extremity, left lower extremity, right upper extremity, 
and left upper extremity.  Accordingly, these issues are 
referred to the RO for the appropriate development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

The veteran seeks service connection for hypertension, and 
for residuals of a stroke, both to include as secondary to 
his service-connected diabetes mellitus, type 2.  
Specifically, the veteran asserts that his hypertension was 
caused by his diabetes, and that his stroke was, at least in 
part, the result of his diabetes.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Id.; Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) (additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder is also compensable under 38 
C.F.R. § 3.310). 

The December 2001 VA examiner concluded that there was no 
evidence that the veteran's hypertension was related to his 
military service.  Additionally, the May 2003 VA examiner 
concluded that the veteran's hypertension was not related to 
his diabetes mellitus, based on the absence of a concurrent 
diagnosis of advanced renal disease.  However, neither of 
these opinions considers whether the veteran's hypertension, 
first objectively documented in January 1992, was and/or is 
currently aggravated by his service-connected diabetes 
mellitus, first objectively documented in July 1998.  As 
aggravation of a nonservice-connected disability by a 
service-connected disability is also part of the criteria 
under which secondary service connection can be granted, an 
opinion as to whether the veteran's hypertension has been 
aggravated by his diabetes mellitus must be obtained.

Similarly, the evidence of record notes that the veteran 
sustained a left-sided pontine cerebrovascular accident 
(stroke) in January 1991.  The medical opinions of record are 
inconclusive as to whether the veteran's service-connected 
diabetes mellitus may have caused the stroke to occur.  The 
December 2001 VA examiner concluded that the veteran's risk 
factors for stroke included his service-connected diabetes 
mellitus as well as hypertension and hyperlipidemia.  VA 
opinions dated in December 2002 and February 2003 found that 
the stroke was likely secondary to small vessel disease, 
which was related to diabetes mellitus and hypertension.  The 
May 2003 VA examiner concluded that the veteran's stroke was 
related to vertebrosbasilar dolichoectasia, but that there 
was no evidence that this condition was related to the 
veteran's diabetes mellitus.  Accordingly, an opinion must be 
obtained as to whether the veteran's stroke was caused, at 
least in part, by his diabetes mellitus. 

Finally, VA will grant a TDIU when the evidence shows that 
the veteran is precluded, by reason of his or her service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).  Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  In this case, the criteria for TDIU on 
the basis of the currently assigned ratings alone are not 
met.  See 38 C.F.R. § 4.16(a).  However, TDIU may be granted 
if the evidence of record shows that the veteran is 
unemployable solely due to his service-connected 
disabilities.  38 C.F.R. § 4.16(b).  Accordingly, and 
especially in light of the potential for additional 
disability to be found based on the above-detailed directives 
of this Remand, the RO must obtain a medical opinion as to 
whether the veteran's service-connected disabilities, alone 
and not in concert with his age or any nonservice-connected 
disabilities, render him unable to obtain or retain 
substantially gainful employment.  Id.; see also 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327.  

Accordingly, the case is remanded for the following actions:

1.  The RO must forward the veteran's 
claims file and a copy of this Remand 
to a VA physician, and request that 
both be thoroughly reviewed.  

With respect to the claimed 
hypertension, the examiner must review 
the entire claims file, paying special 
attention to the private medical 
records dated during the 1990s that 
detail the initial diagnoses of 
diabetes mellitus and hypertension.  
Then, the examiner must make a 
determination as to whether the 
veteran's hypertension is due to or 
aggravated by any service-connected 
disorder, to include the veteran's 
diabetes mellitus.  

If that determination is in the 
affirmative, the examiner must re-
review the entire claims file, paying 
special attention paid to the December 
2001, December 2002, February 2003, and 
May 2003 VA opinions relating to the 
veteran's stroke, as well as a November 
1999 private medical record noting that 
the veteran "possibly ha[d] a small 
stroke."  Then, the examiner must make 
a determination as to whether the 
veteran's stroke was, in whole or in 
part, caused by his diabetes mellitus 
and/or hypertension.

If that determination is in the 
negative, the examiner must re-review 
the entire claims file, paying special 
attention paid to the December 2001, 
December 2002, February 2003, and May 
2003 VA opinions relating to the 
veteran's stroke, as well as a November 
1999 private medical record noting that 
the veteran "possibly ha[d] a small 
stroke."  Then, the examiner must make 
a determination as to whether the 
veteran's stroke was, in whole or in 
part, caused by his diabetes mellitus 
only.

If the examiner is unable to provide 
any of the requested information with 
any degree of medical certainty, the 
examiner must clearly state same, and 
explain why.  A complete rationale for 
all opinions must be provided.  The 
report prepared must be typed.

2.  Once the above directives have been 
completed, the RO must schedule the 
veteran for a VA examination to 
determine the impact that his service-
connected disorders have on his 
employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file and a 
copy of this Remand must be made 
available to and reviewed by the 
examiner.  The examiner must elicit 
from the veteran, and record for 
clinical purposes, a full work and 
educational history.  Based on the 
review of the claims file, the examiner 
must provide an opinion as to whether 
the veteran is unable to obtain or 
retain employment due only to his 
service-connected disorders (to include 
hypertension and/or stroke if those 
disorders are found to be service-
connected on a secondary basis), 
consistent with his education and 
occupational experience, irrespective 
of age and any nonservice-connected 
disorders.  A complete rationale for 
any opinions expressed must be given.  
The report must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any and all examinations scheduled, and 
to cooperate in the development of the 
claim; the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must 
indicate whether any notice that was 
sent was returned as undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with. If any deficiencies are 
found, the RO must implement corrective 
procedures at once.

5.  Thereafter, and once any other 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the paragraphs 
above is completed, the claim must be 
readjudicated.  If any benefit sought 
on appeal remains denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


